DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US-2010/0019553) in view of Wyner (US-2009/0039688) and further in view of Cassani (US-2013/0174971).
As to claim 1, 4, 5, 13, Yu teaches, a saddle shell 11, a saddle frame 15 arranged on a lower side of the saddle shell and a saddle cushion 13 arranged on the upper side of the saddle shell.  (see Yu figure 2, paragraph 0023-0026). Yu teaches at least two cushion elements 12, 13 that overlap each other (see figure 2, paragraph 0024).
Yu does not teach a connection layer between two cushion layers.  Wyner teaches a cushion for a bicycle seat comprising two cushion layers 12f,12s and a connection layer 18 therebetween (see Wyner figure 6, paragraph 0038-0039).  It would 
Yu and Wyner do not teach that the connection layer is pre-tensioned.  Cassani teaches pretensioning a cover layer during a cushion molding process (see Cassani figures 2, paragraphs 0006-0008).  It would have been obvious to one of ordinary skill in the art to pretension the layer 18 in a modified seat taught by Yu in view of Wyner, because pre-tensioning as taught by Cassani is ubiquitous in the art of forming seat cushions where flaccid sheet layers, or “yielding materials” (see Cassini paragraph 0008), are typically held taut during assembly in order to give a smooth, wrinkle-free appearance.  It would have been obvious to pre-tension an intermediate layer as taught by Wyner by holding the layer taut during a cushion molding process to prevent wrinkling.
Cassani teaches pre-tensioning but does not explicitly specify tensioning transversely to a longitudinal direction of a saddle.  It would have been obvious to one of ordinary skill in the art to tension the fabric layer in all directions around the entire perimeter of the seat, including directions transverse to a longitudinal direction, in order to prevent creases from forming in all directions.
As to claim 2, Wyner teaches that the connection layer is a film or is non-woven (see Wyner paragraph 0062).  The claim is obvious for the same reason given for claim 1.

As to claim 7, Wyner teaches that the layer 18 can comprise multiple materials and thus suggests a multilayered connection layer (see Wyner paragraph 0062).  The claim is obvious for the same reason given for claim 1.
As to claim 9, Wyner shows the connection layer 18 in a recess in an upper side of one of the cushion elements (see figure 7).  The claim is obvious for the same reason given for claim 1.
As to claim 10, Wyner teaches synthetic fabric (see paragraph 0062).  The claim is obvious for the same reason given for claim 1.
As to claim 11, Yu shows the upper cushion element covers all of the lower cushion element (see Yu figure 1).  Wyner shows the upper cushion element covers all of the lower cushion element (see Wyner, figure 7).
As to claim 14, Yu teaches that the cushion elements can be foam (see paragraph 0023).
As to claim 15, Yu teaches a cover layer 14 spaning over the saddle cushion. (see Yu figure 2, paragraph 0024).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US-2010/0019553) in view of Wyner (US-2009/0039688) and further in view of Cassani (US-2013/0174971) and further in view of Bigolin (US-2003/0164629).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US-2010/0019553) in view of Wyner (US-2009/0039688) and further in view of Cassani (US-2013/0174971) and further in view of Yeh (US-2015/0191209).
As to claim 12, Yu and Wyner lack particular foam.  Yeh teaches a bycyle seat made with particulate foam (see Yeh paragraph 0005, 0007).  It would have been obvious to one of ordinary skill in the art to substitute one of the cushion elements of Yu with a particulate foam as taught by Yeh since the mere selection of materials from those known in the art is within the ordinary capabilities of one skilled in the art.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive. 
that brings the cushion below the layer into a predetermined, three-dimensional shape and increases the connection between the two cushions.”  However, it is noted that there is no basis in the disclosure for the underlined portion.  The figures do not depict a three-dimensional shape for the seat cushion or the connection layer, but rather a simple planar profile.  The applicant further argues that pre-tensioning the cover of Cassani would only impart a predetermined shape to the layers below the cover.  This is not persuasive because the applicant is arguing that the prior art does not teach subject matter that is not in the claim nor in the disclosure.
The grounds of the rejection in view of Cassani have been clarified in view of the amendment and applicant’s remarks to explicitly point out how Cassani teaches all of the limitations of original claim 6. Cassani teaches pre-tensioning but does not explicitly specify tensioning transversely to a longitudinal direction of a saddle.  It would have been obvious to one of ordinary skill in the art to tension the fabric layer in all directions around the entire perimeter of the seat, including directions transverse to a longitudinal direction, in order to prevent creases from forming in any direction.  
The applicant argues that the fabric layer of Wyner cannot be pre-tensioned without being rendered inoperable for its intended purpose.  The applicant further argues that, because the holes in the fabric layer create weak points in the fabric layer, a pre-tensioning of the fabric layer of Wyner would result in the fabric layer being destroyed and rendered inoperable.  This is not persuasive because the applicants invention also includes perforations (see claim 3). The applicant further argues that the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Garland (US-2004/0004375) explicit teaches tensioning a seat in a direction transverse to a longitudinal axis (see paragraph 0094).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636